DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This office action is in response to “Claims filed on 10/11/2017”.  Applicant’s amendments of claims 1,3,4,10-12, 15  and 20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claims 1, 10 and 15 are independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, the limitation “the conductive interconnect” in the last line of the claim is required to be amended to “the conductive material” to accurately reflect the scope of the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 11, the limitation “the conductive material” renders the claim indefinite since it is unclear if the conductive material of claim 11 is the same as conductive material of claim 10. If so, it is not clear how the conductive material can be both above and below the second capping layer. This claim is being examined as best understood to mean that the conductive material of claim 1 is a different conductive layer from the conductive material of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “in-situ” “laterally”, “extend” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “in the original position” “from side to side” “to stretch forth” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1-2, 5, 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 6,974,772 B1 hereinafter King).
 Regarding Claim 1, King discloses in Fig 2a-2h: method of forming an integrated chip, comprising: 
forming a first capping layer (104) on a dielectric structure (102) over a substrate; 
patterning the dielectric structure (Fig 2C and 2d) and the first capping layer to define cavities within the dielectric structure (see Fig 2d);
forming a conductive material (106) within the cavities; forming a second capping layer (108) on the conductive material; forming an etch stop layer (114) along sidewalls and over an upper surface of the second capping layer, wherein the etch stop layer has a first thickness over the first capping layer and a second thickness over the second capping layer, wherein the first thickness is greater than the second thickness; 
forming a second dielectric structure (116) over the etch stop layer (114); and 

                                                     
Regarding Claim 2, Hayashi discloses The method of claim 1,  further comprising: forming a patterned hard mask (photoresist) over the first capping layer (104), wherein the dielectric structure (102) and the first capping layer are patterned with the patterned hard mask in place over the first capping layer (Col 4 lines 10-20). Examiner notes that the Applicant does not specifically claim material or structural properties of the hard mask as claimed and hence the photoresist layer which is used as a mask is being used to recite the claimed hard mask layer.

Regarding Claim 3, King discloses: The method of claim 2, wherein the conductive interconnect (118/120) contacts the second capping layer (108) (See Fig 2I).

Regarding Claim 5, King discloses in Fig 2a-2h: The method of claim 1, wherein the first capping layer (104) has a greater density than an uppermost surface of the dielectric structure (102). Examiner notes that the first capping layer has a higher k-value than the dielectric structure 102 and since k-value is proportional to density of a 

Regarding Claim 7, King discloses in Fig 2a-2h: The method of claim 1, wherein the first capping layer (104) is formed in-situ with the dielectric structure (102). Examiner notes that in situ has been interpreted broadly per MPEP 2111 and 2111.01 to mean “at the original place or position” as defined by the Merriam Webster dictionary. Since the first capping layer is formed on the original position of dielectric structure 102, this claim is disclosed by King (Col 2 lines 1-47).

Regarding Claim 8, King discloses in Fig 2a-2h: The method of claim 1, wherein the conductive material (106) comprises copper and wherein the second capping layer (108) has a greater thickness directly over the copper than outside of the copper, so as to cause the second capping layer to have sidewalls that are laterally aligned with sidewalls of the copper (See Fig 2g). Examiner notes that 108 is selectively formed on the conductive material 106 and hence 108 has a greater thickness on the conductive layer 106 than on the first capping layer (where it’s thickness is 0) (Col 5 lines 14-20).

Regarding Claim 9, King discloses in Fig 2a-2h: The method of claim 8, wherein a first thickness of the second capping layer (Fig 2g) over the copper is greater than ten times a second thickness of the second capping layer outside of the copper. Examiner notes that 108 is selectively formed on the conductive material 106 and hence 108 has 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 6,974,772 B1 hereinafter King).
Regarding Claim 1, King discloses in Fig 2a-2h: method of forming an integrated chip, comprising: 
forming a first capping layer (104) on a dielectric structure (102) over a substrate; 
patterning the dielectric structure (Fig 2C and 2d) and the first capping layer to define cavities within the dielectric structure (see Fig 2d);
forming a conductive material (106) within the cavities; forming a second capping layer (108) on the conductive material; forming an etch stop layer (114) along sidewalls and over an upper surface of the second capping layer, wherein the etch stop layer has a first thickness over the first capping layer and a second thickness over the second capping layer, wherein the first thickness is greater than the second thickness; 
forming a second dielectric structure (116) over the etch stop layer (114); and 


Regarding Claim 3, King discloses: The method of claim 2, wherein the conductive interconnect (120) (indirectly) contacts the second capping layer (108) (See Fig 2I).

Regarding Claim 4, King discloses: The method of claim 3, wherein the bottommost surface of the conductive interconnect (120: wiring portion) directly contacts the etch stop layer (114).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 6,974,772 B1 hereinafter King) in view of Liou et al (US 2013/0183825 A1 hereinafter Liou).
Regarding Claim 6, King discloses: The method of claim 1, further comprising: forming a patterned hard mask (photoresist) over the first capping layer (104);
patterning the dielectric structure (102) and the first capping layer (104) according to the patterned hard mask; and (Col 4 lines 10-20)

However, Liou in a similar method discloses in Fig 1-5: removing the patterned hard mask after patterning the dielectric structure and the first capping layer and after forming the conductive material in the openings of the dielectric structure (Fig 4 and 5) [0023,0025].
References King and Liou are analogous art because they both are directed to manufacturing methods of BEOL interconnects and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of King with the specified features of Liou because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine teachings of King and Liou so that removing the patterned hard mask before forming the second capping layer and after patterning the dielectric structure and the first capping layer as taught by Liou in King’s method since, since, this provides for a reliable interconnect structure with no dishing [Liou 0006].

Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al (US 6,974,772 B1 hereinafter King) in view of Daamen et al (US 2010/0029076 A1 hereinafter Daamen).
Regarding Claim 10, King discloses in Fig 2A-2I:  A method of forming an integrated chip, comprising:
forming a dielectric structure  (102) over a substrate;

forming a second capping layer  (108) over the conductive interconnect (106) [0031-0033].
Hayashi does not disclose the details of forming the openings in the first capping layer and the dielectric structure such as: forming a hard mask on the first capping layer; patterning the dielectric structure and the first capping layer according to the hard mask to define cavities extending into the dielectric structure; forming a conductive material within the cavities and over the hard mask; performing a planarization process to remove the hard mask and a part of the conductive material to define a conductive interconnect, wherein the hard mask is removed after forming the conductive material and wherein the planarization process stops on the first capping layer.
However, Daamen in a similar method discloses in Fig 11-15: forming a hard mask (46) on the first capping layer (42); patterning the dielectric structure  (40) and the first capping layer according to the hard mask to define cavities extending into the dielectric structure (48/38); forming a conductive material (58) within the cavities and over the hard mask; performing a planarization process [0049] to remove the hard mask and a part of the conductive material to define a conductive interconnect, wherein the hard mask is removed after forming the conductive material and wherein the planarization process stops on the first capping layer (See Fig 13-15) [0046-0050].
References King and Daamen are analogous art because they both are directed to manufacturing methods of BEOL interconnects and one of ordinary skill in the art 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of King and Daamen so that the openings in the first capping layer and the dielectric structure are formed by forming a hard mask on the first capping layer; patterning the dielectric structure and the first capping layer according to the hard mask to define cavities extending into the dielectric structure; forming a conductive material within the cavities and over the hard mask; performing a planarization process to remove the hard mask and a part of the conductive material to define a conductive interconnect, wherein the hard mask is removed after forming the conductive material and wherein the planarization process stops on the first capping layer as taught by Daamen in King’s method since, this provides for a reliable high performing interconnect structure with copper and low-k dielectric materials [0006].

Regarding Claim 11, King and Daamen disclose: The method of claim 10, King further discloses in Fig 2A-2I further comprising: forming an etch stop layer (114) over the first capping layer (104) and over the second capping layer (108), wherein the etch stop layer has a first thickness over the first capping layer and a second thickness over the second capping layer, wherein the first thickness is greater than the second thickness (See Fig 2I); and


Regarding Claim 12, King and Daamen disclose: The method of claim 10.
King further discloses: wherein the conductive material (120) has a bottommost surface that is at least partially laterally outside of the second capping layer (108) and directly over the first capping layer(104). Examiner notes that the claim does not specify the direction of viewing and hence one of ordinary skill in the art could choose any direction so that the bottommost surface of the conductive material is laterally outside of the second capping layer. Additionally, since the second capping layer and the conductive material 120 are not within one another, they are laterally outside of each other.

Regarding Claim 13, King and Daamen disclose: The method of claim 10, King further discloses: wherein the first capping layer (104) is formed in-situ with the dielectric structure (102). Examiner notes that in situ has been interpreted broadly per MPEP 2111 and 2111.01 to mean “at the original place or position” as defined by the Merriam Webster dictionary. Since the first capping layer is formed on the original position of dielectric structure 102, this claim is disclosed by King.

Regarding Claim 14, King and Daamen disclose: The method of claim 10, King further discloses: wherein the first capping layer (104) has a first density and the .

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 15, the primary reason allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “forming a second capping layer to have a first non-zero thickness directly over the first capping layer that is less than a second nonzero thickness of the second capping layer directly over the conductive interconnect.”.
Dependent claims 16-20 are allowed based on virtue of their dependencies.
The most relevant prior art references, King et al (US 6,974,772 B1) in Figs 2a-2i, substantially teaches the limitations of the claim 15, with the exception of the limitations described in the preceding paragraph. King discloses that the second capping layer 108 is formed on the conductive material 106 but does not disclose that the non-zero thickness of the second capping layer on the first capping layer is less than the thickness of the second capping layer on the conductive material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. With regards to claim 1, Applicant argues in remarks page 8 and para 002 that “the via 118 does not have a bottommost surface that is separated from the hard mask layer 104 by the second ILD layer 114. Since the via 118 does not have a bottommost surface that is separated from the hard mask layer 104 by the second ILD layer 114, King fails to anticipate forming a conductive interconnect that extends through a second dielectric structure and an etch stop layer to a bottommost surface that is separated from a first capping layer by an etch stop layer as recited in claim 1.”
In response the Office respectfully disagrees and notes that as stated in the claim rejection above, the direction of viewing/separation is not claimed and hence a space in any direction between the first capping layer and the bottom most surface of the conductive material is a separation between these layers thus reading on the claim. Also see the alternative interpretation of the King reference in a second rejection of claim 1.
Applicant’s arguments, see remarks page 11 second para filed 12/10/2020, with respect to the rejection(s) of claim(s) 10  in view of Hayashi over Liou references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of King and Daamen references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811